Citation Nr: 1751023	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-24 642	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability of the fingers.

4.  Entitlement to service connection for a disability of the knees.

5.  Entitlement to service connection for a disability of the ankles.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to March 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for osteoarthritis affecting the neck, back, fingers, knees and ankles, and denied entitlement to service connection for tinnitus.

The Board awarded service connection for tinnitus in January 2015 and remanded the remaining issues for further development.  The Board again remanded these issues in November 2015.  The Board then initiated action to develop the matter further by obtaining two expert medical opinions from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The matter is now again before the Board for adjudication.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

The Veteran has current degenerative joint disease of the neck, back, fingers, knees and ankles initially manifested during his active service.



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the neck was incurred in active service.  
38 U.S.C. §§ 1131, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Degenerative joint disease of the back was incurred in active service.  
38 U.S.C. §§ 1131, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Degenerative joint disease of the fingers was incurred in active service.  38 U.S.C. §§ 1131, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Degenerative joint disease of the knees was incurred in active service.  
38 U.S.C. §§ 1131, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  Degenerative joint disease of the ankles was incurred in active service.  38 U.S.C. §§ 1131, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Initially, the record confirms the Veteran's current diagnosis of degenerative joint disease (osteoarthritis) of the neck, back, fingers, knees and ankles.  See private January 2009 orthopedic evaluation and January 2016 VA examination report.  

The Veteran's service treatment records include treatment related to pain in his fingers, back, ankles and knees in the summer of 1956.  Painful motion in the knees was again noted in October 1956, and in November 1956 he continued with reports of pain in his back, knees, elbows and fingers.  The Veteran claims his current diagnoses related to his neck, back, fingers, knees and ankles initially manifested as joint pain during his active service.  He is service connected for rheumatoid arthritis, right index finger, right knee and left ankle.  

VA examiners and VHA opinions have reached varying conclusions as to whether the Veteran actually has rheumatoid arthritis, or instead has a joint disorder that is psychosomatic in nature.  However, the physician who authored the July 2017 VHA opinion stated, the Veteran's "joint afflictions in 1956 and his current articular complaints do not reflect the diagnosis of rheumatoid arthritis.  It is more likely than not that the [Veteran's] multiple articular complaints reflect degenerative osteoarthritis."  Thus, this physician suggests that the proper characterization of the in-service complaints is osteoarthritis, rather than rheumatoid arthritis.  This same physician noted the present existence of osteoarthritis in his neck, back, fingers, knees and ankles and suggested it is the same as the "joint afflictions in 1956."

Because the Veteran experienced symptoms in service, which now appear to be properly diagnosed as degenerative joint disease or osteoarthritis of the neck, back, fingers, knees and ankles, the Board finds that the Veteran should be afforded the benefit of the doubt.  Accordingly, the Veteran is entitled to service connection for degenerative joint disease of the neck, back, fingers, knees and ankles.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  











						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a neck disability is granted.

Service connection for a back disability is granted.

Service connection for a disability of the fingers is granted.

Service connection for a disability of the knees is granted.

Service connection for a disability of the ankles is granted.
 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


